                                                                           YR

 19-3204-MJ-GOODMAN
Case 1:19-mj-03204-JG Document 1 Entered on FLSD Docket 07/30/2019 Page 1 of 3
                                                                     Jul 30, 2019

                                                                             Miami
Case 1:19-mj-03204-JG Document 1 Entered on FLSD Docket 07/30/2019 Page 2 of 3
Case 1:19-mj-03204-JG Document 1 Entered on FLSD Docket 07/30/2019 Page 3 of 3
19-3204-MJ-GOODMAN
AO -1-1� (re, 11 11 l Arre I \\ ,1rrant
                                          UNITED STATES DISTRICT COURT
                                                             for the
                                                  District of Montana
                                                                                                                FILED
                                                                                                                 JUL 19 2019
       U,�ITED �TATES OF AMERICA                    )                                                            Clerl<, U S Courts
                                                                                                                 D1stnct Of Montana
                                                    )                                                             Missoula D1v1s1on
                              V.
                                                    }
                                                    }   Case l\o.:        0977 9: I 7CR00007-0112
            Theodore ,l:narrc Drummond              )
                                                    }
                                                                                                                 C
                                                                                                                 (/')

                                                                                                               :i:l
                                                ARREST \V'ARRANT                                                        c....
                                                                                                               U)�,
                                                                                                               U>­      .-
                                                                                                                        c::

To:          Any authoriL.::d law enforcement officer
                                                                                                               o:;
                                                                                                               c:·
                                                                                                               ,r
                                                                                                                                ".
                                                                                                               l
                                                                                                               -
                                                                                                                 >(
                                                                                                                  0     '"O     <
         YOU AIU: CO VIM ANDED to arrest and bring before a United States magi!>lratc judge \�1th��nccc.t!'1r) Fi�
dela,, Theodore ,la\ :11-rc Drummond, who 1s accused of an offense or violation b,1scd on the follo\\ ing d@Cl.1mcrit" filed 0
"ith the court:                                                                                             - c.n
                                                                                                            o o   rT1
D lndicuncnt D Supcr,eding lnclictrnrnt D Information D �uper-;eding lnfor111a1i1 in D Complaim
7J Prohat11111 \'iolmion Pctitiun C Snperviscd Kclcase Violation Petition Violation Notice D Orclcr of the Court

This offonw i� bricfl: dc,cribcd as follows:
18:371.1": CO\SPIR/\CY TO DU·K/\lJD THF. U 11TD SI A l'E.


  Dare:�-                        It.{ I Hi'i

  Cit) and State: Mbsoula. MT                                        Donald W 1\1ollo)
                                                                     United States lJi Irie! Judge

                                                             Return

  l his warrant was recei.,cd on ( date)                      , and !he person was arrested on (elate)_
  at (city and stale)

  lJat.::
                                                                                 Arrc�ting Ofticer's Signature




L                                                                                   Pri111t·d Name and Title
